DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 January 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
As to Claim 1: The term anionexhange should be anion exchange. Other grammatical issues are throughout the claims and need to be corrected as well.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1: The claim is drawn to a Hybrid sorbent on the base of anionexhange polymer matrix. However, the limitations are drawn to the HFP and not to the hybrid sorbent particles. It is unclear what the claim is 
	The claim further reads that the particles of HFO “which at most are amorphous ferrihydrite”. It is unclear what this limitation is meant to limit as the next limitations are drawn to high mass fractions.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation not less than 80%, and the claim also recites preferably more than 90% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over SenGupta et al. (US Patent #7,291,578, hereinafter referred to as “SenGupta”).
	As to Claim 1: SenGupta teaches a hybrid anion exchanger made of a polymeric anion exchanger which is used as host materials in which hydrated Fe(III) oxide particles are dispersed (Abstract). 
	SenGupta does not teach that the HFO is at least 80% amorphous.
	However, SenGupta teaches that amorphous HFO shows a strong sorption affinity toward both As(III) and As(V) (Col. 1, Lines 28-35). At the time of filing it would have been obvious to a person having ordinary skill in the art to use amorphous HFO because SenGupta teaches that amorphous HFO has a strong sorption affinity for arsenic (Col. 1, Lines 28-35).
As to Claim 2: SenGupta teaches the composition of claim 1 (supra). SenGupta further teaches that the HFO is a microparticle (Col. 6, Lines 105). SenGupta does not expressly teach the HFO particles have a microporous structure and their size varies from 5 to 500 nm. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by SenGupta.  However, SenGupta teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. the HFO particles have a microporous structure and their size varies from 5 to 500 nm, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 3: SenGupta teaches the composition of claim 1 (supra). SenGupta further teaches that the polymeric anionic exchanger can be a bead (i.e., granulated material) (Col. 5, Lines 59-67).
	As to Claim 4: SenGupta teaches the composition of claim 1 (supra). SenGupta does not expressly teach the anion exchange content in the polymeric matrix is not less than 6 mmol/g. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by SenGupta. However, SenGupta teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. the anionic exchange content of the polymeric matrix not being less than 6 mmol/g, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767